Citation Nr: 0212339	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-13 837 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an July 1997 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The veteran's PTSD is currently productive of feelings of 
depression, a flattened affect, feelings of suspiciousness, 
and occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
of 50 percent for PTSD, but no higher, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
Part 4, including § 4.130, Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his PTSD 
has worsened, and that he should be assigned a higher rating.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear provisions consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

A review of the record reflects that in a March 2002 
supplemental statement of the case (SSOC), the RO provided 
the veteran with a copy of the VCAA, and included a relevant 
discussion in that decision.  Nevertheless, the Board has 
also carefully reviewed the claims file to ensure that the 
requirements under the VCAA were met.  

The VCAA requires that VA notify claimants of the information 
and evidence needed to substantiate their claim.  38 U.S.C.A. 
§ 5103.  In July 1999, the RO sent the veteran a letter 
explaining to him what to expect as his claim was reviewed.  
More significantly, in rating decisions dated in July 1997, 
September 1998, and October 1999, as well as a statement of 
the case (SOC) issued in May 2000, the RO provided the 
veteran with a copy of the rating criteria for evaluating 
PTSD claims.  The RO explained to the veteran why the medical 
evidence in his claim supported a 30 percent rating, and not 
a higher 50 percent rating.  Additionally, in the March 2002 
SSOC, the RO included a more lengthy analysis of his claim.  
In light of the foregoing, the Board finds that the veteran 
was adequately notified of the evidence needed to 
substantiate his claim.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In the present 
case, the record includes VA examinations dated in June 1997, 
June 1998, September 1999 and August 2000, as well as VA 
outpatient treatment records.  In June 1999, the veteran 
submitted copies of records from a claim he pursued with the 
Social Security Administration (SSA).  The veteran indicated 
that SSA found him totally disabled, and he included a 
psychiatric evaluation from Professional Evaluation Services, 
Inc., dated in September 1998, along with another evaluation 
form from SSA.  While it does not appear that all the 
veteran's SSA records are in his claims file, the Board has 
reviewed the available records, which the Board finds 
sufficient to support an award of a higher rating in this 
case, along with other evidence of record.  In short, the 
Board is satisfied that the duty to assist was met, and that 
the case is ready for appellate review.  38 U.S.C.A. § 5103A. 

A review of the history of this appeal reveals that in a July 
1997 rating decision, the RO awarded the veteran service 
connection for PTSD, and assigned a 30 percent rating from 
February 1997, which was the date of receipt of his claim for 
service connection.  At the time of that decision, a June 
1997 VA psychological evaluation reflected that the veteran 
appeared extremely agitated and nervous, and had a difficult 
time with close personal relationships, as well as reality 
testing.  He was described as "extremely distant" in his 
day to day relationships.  A psychiatric evaluation conducted 
that same date contains a diagnosis of PTSD, moderate to 
severe in intensity.  It was noted that the veteran had an 
alcoholic drinking pattern, and other occasionally abused 
other substances.  He was described as having had an 
"experience clearly outside the range of human 
experiences."  These experiences recurred through nightmares 
and avoidance techniques.  He had increased symptoms and 
signs of arousal, and difficulty falling asleep.  He also had 
significant periods of irritability and outbursts of anger, 
with difficulty concentrating.  The examiner stated that the 
veteran had significant occupational dysfunction and social 
dysfunction as a result of the illness.  

Following the July 1997 rating decision, the veteran 
submitted a statement to the RO in June 1998, indicating that 
his condition had worsened.  It appears that the RO treated 
this statement as a new claim, although the Board finds that 
the statement can reasonably be construed as disagreement 
with the initial 30 percent rating.  The veteran's statement 
was received within one year of notification of the July 1997 
rating decision, and as such, constitutes a valid notice of 
disagreement as to that decision.  See 38 C.F.R. §§ 20.201, 
20.302.  Therefore, as the Board finds that this appeal arose 
out of the veteran's disagreement with the initial rating 
assigned to his PTSD, the entire appeal period will be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found).

In June 1998, the veteran underwent a VA examination and was 
diagnosed with PTSD.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.  The veteran complained of 
depression and nightmares.  He appeared calm and cooperative, 
but was nervous about leaving his home.  He was "feeling 
down in the dumps" and his thought processes were well 
organized.  He denied hearing voices, but was suspicious.  He 
denied current suicidal thoughts, but reported having such 
thoughts in the past.  He was well oriented to time, place, 
and person, and his memory for past, remote, and recent 
events was intact since he was on medication.  He avoided 
crowds, and slept poorly.  He had good judgment, and insight 
into his present condition.  

The September 1998 private medical record submitted by the 
veteran from Professional Evaluation Services, Inc., reveals 
that the veteran had a flat, blunted affect, but there was no 
loosening of associations, blocking, clouding of 
consciousness, or thought fragmentation.  He reported 
feelings of depression, more severe at times.  He 
demonstrated no signs of obsessions, compulsions, delusions, 
somatization, hallucinations, grandiosity, or disturbances of 
thought content.  He indicated that he stayed home watching 
television on a typical day, and had no active social life.  
The diagnosis was a mixed personality disorder, involving 
schizoid, passive-dependent, and inadequate features.  The 
examiner noted the veteran's depression, but suggested that 
it may be influenced by a history of alcoholism.  The primary 
diagnostic impression was dysthymic disorder, and a GAF of 50 
was assigned.

At his September 1999 VA examination, the veteran reported 
nightmares and intrusive thoughts about his experiences in 
Vietnam.  He claimed that the more he talked about it, it 
seemed to increase his nightmares.  The veteran stated that 
while in Vietnam he saw kids getting killed on the road and 
felt he should have helped them, but he never did.  He 
claimed he felt guilty and it was wrong that he did not make 
an effort to help those kids.  He claimed he was still 
hallucinating, seeing those children who were killed, which 
had become more frequent during the last year.  He claimed he 
did not trust people and stayed away from people, which 
brought back his anger.  He stated that from time to time he 
had suicidal and homicidal thoughts, but more homicidal.  He 
indicated that sometimes his heartbeat ran fast, when he was 
forced to do things.  He stated that everything should be 
planned before he did things.  He claimed he had been 
depressed all the time, initially after he came back from 
Vietnam.  He indicated that he still had problems controlling 
his anger, which was the reason he could not stay on a job.  
The veteran stated he stayed to himself most of the time.  He 
claimed he had problems staying asleep, in spite of the fact 
that he was on medications

The examination showed the veteran to be alert, tall, 
slender, clean, and cooperative.  His affect was appropriate 
but his prevailing mood was one of moderate depression.  His 
thought processes were organized.  He was able to maintain 
his personal hygiene and other basic activities of daily 
living.  He was oriented to time, place, situation, and 
person.  His memory for past and remote events were intact, 
but he complained that his short-term memory was getting bad.  
His speech was coherent and relevant.  His insight into his 
present condition and his judgment was good.  The diagnosis 
was PTSD, moderate.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 65.

A May 1999 VA psychiatry note indicated that the veteran 
still complained of nightmares and flashbacks of war.  He 
reported that he did not like to associate with people and 
did try to go to church in the past, but felt uncomfortable.  
He indicated that he had no friends and stayed home most of 
the time.  He denied suicidal or homicidal ideations.  The 
examination showed his speech was clear and coherent.  No 
overt psychosis was noted.  He was oriented to all 4 spheres 
and had adequate judgment and insight.  The veteran indicated 
that Prozac helped his depression and had to have 
cyproheptadine to help his insomnia.  A GAF of 51 was 
assessed.

At his August 2000 VA examination, the veteran reported being 
avoidant, irritable, and depressed a lot of the time.  He 
indicated that he has had significant problems in 
relationships and avoided relationships and had no children 
and did not have much sexual interest.  The veteran indicated 
that he was not employed and lived on his disability.  He 
reported that he had not worked since 1989 and had many jobs, 
but could not keep them due to not getting along with others.  
He indicated that he had a history of fighting and cussing at 
people and left his previous job and was jailed after he 
assaulted someone on the job.  The veteran reported that he 
learned to leave instead of fight.  The veteran also 
indicated that he had a history of significant alcohol abuse 
and used to drink daily until he passed out.  He reported 
that July 2000 was his last use of alcohol.  He indicated 
that he currently was taking Prozac and Periactin, but 
continued to report symptoms of PTSD including irritability, 
suspiciousness, anxiety attacks, insomnia, depression, 
recurrent dreams, flashbacks, being withdrawn, isolated, 
hypervigilant, and easily startled.

The examination showed the veteran to be appropriately 
dressed, slightly disheveled appearance, fairly cooperative 
and somewhat guarded with fair eye contact.  Motor activity 
was normal.  Speech was regular rate and rhythm.  Mood was 
depressed.  Affect somewhat constricted, but slightly 
irritable.  The veteran thought about dying, but denied any 
suicidal ideation, intent, or plan.  He had no current plan 
to harm anyone else, but stated that he had had a plan to 
hurt the government, the army and people in the clinic.  He 
reported flashbacks and saw things during these, but he did 
not endorse auditory or visual hallucinations.  He was 
suspicious, but no delusions were noted.  He was fully 
oriented and had some difficulty with concentration.  He knew 
the current President and immediate recall was 3/3 objects 
and 1/3 after five minutes, 2/3 with prompt.  He was able to 
do calculations reasonably well.  Knowledge base was intact 
and he was able to think abstractly.  Insight and judgment 
were fair.  The impression was Axis I, PTSD, chronic, mild; 
depressive disorder, NOS, rule out dysthymia; alcohol abuse.  
Axis II, was personality disorder trait.  At the time of the 
interview the veteran's GAF was assessed at 50, when symptoms 
were less fulminant he functioned at a GAF of 55.

The examiner further noted that the veteran was able to 
function, but not real well and that the GAF took into 
account not only his depression, but the PTSD, as well as 
traits of a personality disorder.  The PTSD alone impacted 
upon his difficulty to function and he had poor concentration 
which interfered with his memory.  He was an inflexible 
person and had difficulty accepting criticism.  This was part 
of why he avoided people.  He seemed to have difficulty 
accepting supervision and problems with authority figures, 
which was common with PTSD, and also could be influenced by 
his depression.  The examiner indicated that the question of 
personality disorder did come into play here and some of the 
personality disorders could influence some of the above 
mentioned factors, certainly getting along with others in 
relationships would be influenced by a personality disorder.  
Based on the "SOFAS" scale, and the DSM-IV, the veteran's 
estimated score was 55-60, which put him in the moderate 
impairment range based exclusively on the PTSD symptoms.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The Board has carefully reviewed all the evidence of record, 
and finds that there is a question as to which of two 
disability evaluations most nearly approximates the veteran's 
overall disability picture.  For reasons explained below, and 
resolving all remaining doubt in the veteran' favor, the 
Board concludes that the evidence supports assignment of an 
initial rating of 50 percent for the veteran's PTSD.  
Although there is a GAF examination score of 65 in September 
1999, which would not support an evaluation in excess of 30 
percent, there is a GAF score of 51 assessed during a VA 
outpatient psychiatry visit and a VA GAF examination score in 
August 2000 of 55-60, which would tend to indicate a more 
disabling psychiatric disability than reflected by the 30 
percent evaluation.  More significantly, considering these 
GAF scores in conjunction with the clinical findings in the 
record, the Board finds that the veteran's overall disability 
picture more closely approximates a 50 percent rating.  In 
this regard, the veteran suffer from depression, anxiety, 
irritability, constricted affect, poor concentration, 
insomnia, nightmares, suspiciousness, and impairment in 
relationships.  The August 2000 VA examiner noted that the 
veteran was able to function, but not real well.  The Board 
notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 51-60 score indicates "moderate 
symptoms ...OR any moderate difficulty in social, 
occupational, or school functioning...."

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's PTSD symptoms more nearly 
approximate the criteria for a 50 percent evaluation. 
Accordingly, an increased (50 percent) schedular evaluation 
is warranted.

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent under 
Diagnostic Code 9411.  The medical evidence does not show 
current suicidal ideation, obsessional rituals, illogical 
speech, near-continuous panic, spatial disorientation, or 
neglect of personal appearance, such that a 50 percent 
evaluation is warranted under Diagnostic Code 9411.  The 
evidence of record consistently reflects that the veteran is 
cooperative and oriented, his memory is intact, his speech 
was normal, and he demonstrated no hallucinations.  The 
August 2000 VA examination found the veteran's speech to be 
regular rate and rhythm; he was fully oriented; knowledge 
base was intact and he was able to think abstractly; affect 
was somewhat constricted, but slightly irritable; insight and 
judgment were fair; he was appropriately dressed; fairly 
cooperative, denied any suicidal ideation, intent, or plan; 
had no current plan to harm anyone else; he had difficulty 
with concentration.  The examiner placed him at the moderate 
impairment range based exclusively on the PTSD symptoms.

Although the veteran has reported past suicidal thoughts, he 
consistently maintains that he has no current thoughts.  In 
the September 1998 private medical record submitted by the 
veteran, it was noted that he had no signs of obsessions, 
compulsions, delusions, grandiosity, or disturbances of 
thought content.  The diagnosis in that examination was not 
PTSD, but was dysthymia.  In fact, the veteran's most 
prevailing symptom throughout the record is depression.  This 
depression appears to adversely affect his personal and 
occupational relationships to such a degree that the Board 
finds that a 50 percent rating is warranted.  However, in the 
absence of more severely disabling symptomatology, such as 
obsessional rituals interfering with daily activity, spatial 
disorientation, illogical speech, or impaired impulse 
control, the Board does not find that a rating in excess of 
50 percent is warranted at this time. 

In reaching this decision, the Board has considered the 
history of the veteran's PTSD during the entire appeal 
period, as well as the current clinical manifestations of 
this disability and its effect on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board has 
also applied all pertinent aspects of 38 C.F.R. Parts 3 and 
4.  As discussed above, the evidence supports a 50 percent 
rating, but no higher.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  The Board has considered the 
benefit of the doubt doctrine in assigning a 50 percent 
rating.  See 38 U.S.C.A. § 5107(b).  As to whether a rating 
in excess of 50 percent is warranted, the Board does not find 
that the evidence is in such a state of equipoise as to that 
question, and to that extent the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  

Finally, the Board finds that the regular schedular standards 
appear sufficient for evaluation to the extent that the 
record does not reflect that the veteran's PTSD has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the 50 percent rating), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  Thus, consideration of an extra-schedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  See 
also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 50 percent rating for PTSD is granted.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

